EXHIBIT 10.1

 

Silicon Valley Bank

 

Limited Waiver and
Amendment to Loan Documents

 

Borrower:

 

Endocardial Solutions, Inc.

 

 

 

Date:

 

September 22, 2004

 

THIS LIMITED WAIVER AND AMENDMENT TO LOAN DOCUMENTS is entered into between
Silicon Valley Bank (“Silicon”) and the borrower named above (“Borrower”).

 

The Parties agree to amend the Loan and Security Agreement between them, dated
September 24, 2003 (as otherwise amended, if at all, the “Loan Agreement”) and
the Streamline Facility Agreement between them dated September 24, 2003 (the
“Streamline Agreement”), as follows, effective as of the date hereof.
(Capitalized terms used but not defined in this Amendment, shall have the
meanings set forth in the Loan Agreement.)

 

1.             Waiver of Default. Borrower has advised Silicon that Borrower has
failed to comply with Section 5.5(iv) of the Loan and Security Agreement
regarding the Negative Covenant prohibiting the transfer of any Collateral
(except as otherwise provided for in Section 5.5(iv)) (the “Covenant Default”).
Silicon and Borrower agree that the Borrower’s Covenant Default (as defined
above) is hereby waived. It is understood by the parties hereto, however, that
such waiver does not constitute a waiver of any other provision or term of the
Loan Agreement or any related document, nor an agreement to waive in the future
this covenant or any other provision or term of the Loan Agreement or any
related document.

 

2.             Modified Definition of Draw Period #4. The definition of “Draw
Period #4” set forth in that portion of Section 1 of the Schedule to Loan and
Security Agreement entitled “3. 2003 Term Loans” is hereby amended to mean the
period from June 1, 2004 through December 23, 2004.

 

3.             Modified Maturity Date. The sentence in Section 4 of the Schedule
to Loan and Security Agreement that currently reads as follows:

 

The first anniversary date of this Agreement.

 

is hereby amended to read as follows:

 

December 23, 2004.

 

The agreement by Silicon to the extension provided above shall not imply an
agreement on the part of Silicon to grant further extensions in the future, and
the same shall be a matter of Silicon’s sole discretion.

 

--------------------------------------------------------------------------------


 

4.             Expiration of the Loan and Security Agreement (Exim Program).
Borrower acknowledges and understands that the Loan and Security Agreement (Exim
Program) dated September 24, 2003 and executed by and between Borrower and
Silicon will mature on September 24, 2004 and all Obligations (as defined
therein) must be satisfied in accordance with the terms thereof

 

5.             Fee. In consideration for Silicon entering into this Amendment,
Borrower shall concurrently pay Silicon a fee in the amount of $6,250, which
shall be non-refundable and in addition to all interest and other fees payable
to Silicon under the Loan Documents. Silicon is authorized to charge said fee to
Borrower’s loan account

 

6.             Representations True. Borrower represents and warrants to Silicon
that all representations and warranties set forth in the Loan Agreement, as
amended hereby, are true and correct.

 

7.             General Provisions. This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Silicon and Borrower, and the
other written documents and agreements between Silicon and Borrower set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

 

Borrower:

Silicon:

 

 

ENDOCARDIAL SOLUTIONS, INC.

SILICON VALLEY BANK

 

 

 

 

By:

/s/ J. Robert Paulson

 

By

/s/ Derek Steward

 

 

President or Vice President

Title

Senior Credit Officer

 

 

 

By

/s/ J. Robert Paulson

 

 

 

Secretary or Ass’t Secretary

 

 

2

--------------------------------------------------------------------------------